Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 1/15/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 5-9 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-5 of prior U.S. Patent No. 10,614,800. This is a statutory double patenting rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim 1 is directed to the abstract concept of applying additional natural language processing. The claim reciting, receiving intents and slots that has been derived by natural language processing, applying additional natural language processing on the intents and slot and deriving additional information, is similar to the other types of claims that have been found to be abstract idea directed to a mental process per se. This judicial exception is not integrated into a practical application because the claims do not recite any element or limitation tying or applying the judicial exception into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional element, (other than re-stating that additional natural language processing is applied), is included in the claim.
Claim 2 reciting, receiving utterances, comparing the utterances with sample utterances and accepting a variety of received utterances as matches, is directed to the judicial exception of mental process without significantly more. This judicial exception is not integrated into a practical application because the claim doesn’t include any additional element integrating the judicial exception into practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no additional element is included in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parastatidis et al. (US.9,996,531).
As to claim 1, Parastatidis teaches a machine-based method (Figs.1, 2A) comprising
receiving intents and slot information from an assistant platform based on requests of end-users of interaction assistants, the intents and slot information (CU document 18) having been derived by natural language processing (28) (Col.2, lines 31-36; Col.3, lines 27-42, Col.9, lines 33-52)
applying additional natural language processing (#72) to the intents and slot information received from the assistant platform and
deriving additional information (updated CU Doc.18) about the requests of the end users based on the additional natural language processing (Fig.2A, Col.2, lines 38-40; Col.3, lines 57-64).


    PNG
    media_image1.png
    498
    630
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weng et al. (USPG 2012/0271631, now US 8,972,260).
As to claim 2, Weng teaches a machine-based method comprising
receiving utterances (from training data 301) representing requests of end users of interaction assistants (Pars.23, 29)

accepting a variety of received utterances (generating a grammar model for some of the annotated utterances) as sample/model utterance and storing the model in memory (Pars.33-35, claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Weng et al. as applied above, and in view of Woo et al. (US 2018/0301150).
As to claims 3-4, Weng doesn’t explicitly teach processing the utterances in slot information. Woo in same field teaches receiving input utterances comprising different contents, identifying a plurality of sample utterances matching the input, determining contents and performing the task, wherein processing the utterances comprises generating slot information for the utterances (abstract, Par.237; Fig.8).
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the two analogous teachings for the purpose of efficiently processing utterances.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 US 20180330721 A1 “HIERARCHICAL BELIEF STATES FOR DIGITAL ASSISTANTS”

US 20150371633 A1 “SPEECH RECOGNITION USING NON-PARAMETRIC MODELS” (Fig.7)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DANIEL ABEBE/           Primary Examiner, Art Unit 2657